Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003320806 to Koda in view of US 4722377 to Dobson.
Regarding claim 1, Koda discloses a multi-chambered wheel assembly comprising: a wheel rim 8; a tire 7 mounted on the wheel rim (as evident from Fig. 2), the tire and the wheel rim defining an interior chamber (chamber defined by the tire and rim as evident from Fig. 2); a divider wall 1a disposed in the interior chamber (as evident from Fig. 2), the divider wall defining a fill chamber 1 and a gas cavity 5, the fill chamber being defined between the wheel rim and the divider wall (as evident from Fig. 2) and the gas cavity being defined between the divider wall and the tire (as evident from Fig. 2); a gas valve 3 communicated with the gas cavity, the gas valve configured to allow pressurized gas to be introduced into the gas cavity; and a fill valve 2 communicated with the fill chamber, the fill valve configured to allow fill material to be introduced into the fill chamber ([0019]), the fill chamber being at least partially filled with plastic spheres 4 fill material. Koda does not disclose that the plastic spheres are a non-compressible fill material. Dobson discloses an inner structure “formed of water or other flowable substantially incompressible material such as clay, silica, or sand” (col. 6, ln 33-36) which is “formed by injection through a valve (not shown” (col. 6, ln 25-28). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the run-flat capabilities of the wheel of Koda.  Examiner notes that the claim does not set forth that the fill valve conveys the recited “non-compressible fill material.” 
Regarding claim 4, Koda in view of Dobson discloses the assembly of claim 1 wherein the non-compressible fill material is water (as disclosed in the discussion above for claim 1 with the same motivations provided above for claim 1). 
Regarding claim 6, Koda in view of Dobson discloses the assembly of claim 1 wherein the fill chamber, being at least partially filled with the non-compressible fill material, includes a maximum fill chamber height that extends beyond the wheel rim in a radial direction such that the wheel assembly may include run-flat capabilities (as evident from Fig. 2 of Koda). 
Regarding claim 8, Koda in view of Dobson discloses the assembly of claim 1 wherein the divider wall is substantially rigid (e.g. see [0029] of Koda). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Dobson in further view of US 5061013 to Hed et al. (“Hed”).

Regarding claim 3, Koda in view of Dobson discloses the assembly of claim 1 wherein the non-compressible fill material is a “flowable curable material such as urethane which is solidified after injection” but does not expressly disclose such as a foam (Dobson: col. 4, ln 66-col. 5, ln 1). Hed discloses a urethane filler material as a foam (e.g. col. 5, line 9-11). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of facilitating shaping and distribution of such fill material. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Dobson in further view of US 20060254463 to Luginsland et al. (“Luginsland”).

Regarding claim 5, Koda in view of Dobson discloses the assembly of claim 1 wherein the non-compressible fill material includes silica (see discussion above in claim 1 with the same motivation provided therein) but does not expressly disclose such as solid pellets. Luginsland discloses silica pellets used as reinforcing filler in tires (see [0096]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of facilitating shaping and distribution of such fill material. 

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Dobson in further view of WO 2016078782 to Brenninger et al. (“Brenninger”).

Regarding claims 9-13, Koda in view of Dobson discloses the assembly of claim 1, but not in a larger system that would include: an inflation system with multiple wheel assemblies including a compressor, a release valve, and a controller that each function as claimed therein. Brenninger discloses such as evident from Figs. 1, 2 and page 5, In 14-18, 25-36 and page 6, lines 1-10. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of managing traction of the vehicle by adjusting tire pressure.
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. The arguments are directed to the use of Miura which is no longer relied upon in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617